408 U.S. 845 (1972)
STEWART
v.
MASSACHUSETTS.
No. 71-5446.
Supreme Court of United States.
Decided June 29, 1972.
APPEAL FROM THE SUPREME JUDICIAL COURT OF MASSACHUSETTS.
PER CURIAM.
The appellant in this case was sentenced to death. The imposition and carrying out of that death penalty constitutes cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments. Furman v. Georgia, ante, p. 238. The motion for leave to proceed in forma pauperis is granted. The judgment is therefore vacated insofar as it leaves undisturbed the death penalty imposed, and the case is remanded for further proceedings.